WHOLESALE OR PACKAGE STORE LIQUOR LICENSE — CORPORATIONS Title 37 O.S. 526 [37-526] (1971), does not permit a corporation to receive an Oklahoma Class B wholesaler or package store license even though each of the incorporators, corporate officers and directors have been continuous residents and citizens of the State for at least ten years preceding the date of application.  The Attorney General is in receipt of your opinion request wherein you ask, in effect, the following question: Does 37 O.S. 526 [37-526] (1971), permit a corporation to receive an Oklahoma Class B wholesaler or package store license if each of the incorporators, corporate officers and directors have been continuous residents and citizens of the State for at least ten years next preceding the date of application for such license? Article XXVII, Section 10 of the Oklahoma Constitution provides, in pertinent part: "No retail or wholesale distributor's license shall be issued to: "(a) A corporation, business trust or secret partnership. "(b) A person or partnership unless such person or all of the co-partners including limited partners shall have been residents of the State of Oklahoma for at least ten (10) years immediately preceding the date of application for such license." (Emphasis added.) This constitutional language prohibits the Alcoholic Beverage Control Board from issuing a wholesale license or package store license to a corporation wherein the incorporators, the corporate officers and the directors are Oklahoma residents, as set forth in your question. This principle is reiterated in 37 O.S. 526 [37-526] (1971), which provides in pertinent part: "No wholesaler's, Class B wholesaler's, or package store license shall be issued to a corporation, business trust or secret partnership, nor to individuals, partnerships, or limited partnerships unless such individual or each and every partner, whether a general or limited partner, has been a continuous resident and citizen of this State for at least (10) years next preceding the date of application for such license. Any such license shall terminate as a matter of law at any time the above conditions do not prevail. . . ." (Emphasis added.) The statute, like the Constitution, does set out certain residency requirements. However, said requirements specifically apply only to individuals, or general or limited partners in partnerships or limited partnerships. The residency requirements do not apply to corporations or to the incorporators, corporate officers or directors thereof. It is well settled Oklahoma law that when the language of a statute is plain and unambiguous, it may not be changed by interpretative devices. McVicker v. Board of County Commissioners of Caddo County, Okl., 442 P.2d 297 (1968); In re Guardianship of Campbell, Okl., 450 P.2d 203 (1966). In answering your question this opinion does not consider the validity of any other portion of Section 37 O.S. 526 [37-526]. It is, therefore, the opinion of the Attorney General that your question be answered as follows. Title 37 O.S. 526 [37-526] (1971), does not permit a corporation to receive an Oklahoma Class B wholesaler or package store license even though each of the incorporators, corporate officers and directors have been continuous residents and citizens of the State for at least ten years preceding the date of application.  (Daniel J. Gamino)